 
 
I 
108th CONGRESS
2d Session
H. R. 4740 
IN THE HOUSE OF REPRESENTATIVES 
 
June 25, 2004 
Mr. George Miller of California (for himself, Ms. Pelosi, Mr. Owens, Mr. Lantos, Mr. Pallone, Ms. Lee, Mr. Hoeffel, Mr. Sandlin, Mr. Frank of Massachusetts, Mr. Tierney, Mr. Frost, Mr. Markey, Mr. DeFazio, Ms. Solis, Mr. Bishop of Georgia, Ms. Baldwin, Ms. Watson, Mr. Meehan, Mr. Brown of Ohio, Ms. Woolsey, Mr. Visclosky, Ms. Slaughter, Mr. McDermott, Ms. Linda T. Sánchez of California, Ms. DeLauro, and Mr. Kanjorski) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Worker Adjustment and Retraining Notification Act to provide protections for employees relating to the offshoring of jobs. 
 
 
1.Short titleThis Act may be cited as the Jobs for America Act of 2004. 
2.Amendments to the Worker Adjustment and Retraining Notification Act 
(a)DefinitionSection 2(a) of the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2101(a)) is amended— 
(1)in paragraph (3)(B), by striking for— and all that follows through 500 employees in clause (ii), and inserting for at least 50 employees; 
(2)in paragraph (7), by striking and at the end; 
(3)in paragraph (8), by striking the period and inserting ; and; and 
(4)by adding at the end the following: 
 
(9)the term offshoring of jobs means any action taken by an employer the effect of which is to create, shift, or transfer work or facilities outside the United States and which results in an employment loss during any 30 day period for 15 or more employees.. 
(b)Determinations with respect to employment lossSection 3(d) of the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2102(d)) is amended— 
(1)by striking each of which and inserting 1 or more of which; and 
(2)by striking within any 90-day period and inserting within any 180-day period.  
(c)NoticeSection 3 of the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2102) is amended— 
(1)in subsection (a)— 
(A)in the matter preceding paragraph (1), by striking 60-day and inserting 90-day; and 
(B)in paragraph (1), by striking and at the end; 
(C)in paragraph (2), by striking the period and inserting ; and; and 
(D)by inserting after paragraph (2), the following: 
 
(3)to the Secretary of Labor.; 
(2)in subsection (b), by striking 60-day each place that such appears and inserting 90-day; and 
(3)by adding at the end the following: 
 
(e)Notice for offshoring of JobsIn the case of a notice under subsection (a) regarding the offshoring of jobs, the notice shall include, in addition to the information otherwise required by the Secretary with respect to other notices under such subsection, information concerning— 
(1)the number of jobs affected; 
(2)the location to which work or facilities are being shifted or transferred; and 
(3)the reasons that such shifting or transferring of work or facilities is occurring.. 
(d)Technical amendmentsThe Worker Adjustment and Retraining Notification Act (29 U.S.C. 2101 et seq.) is amended— 
(1)by striking plant closing or mass layoff each place that such appears and inserting plant closing, mass layoff, or offshoring of jobs; 
(2)by striking closing or layoff each place that such appears and inserting closing, layoff, or offshoring; and 
(3)in section 3— 
(A)in the section heading by striking plant closings and mass layoffs and inserting plant closings, mass layoffs, and offshoring of jobs; 
(B)in subsection (b)(2)(A), by striking closing or mass layoff and inserting closing, layoff, or offshoring; and 
(C)in subsection (d), by striking section 2(a)(2) or (3) and inserting paragraph (2), (3), or (9) of section 2(a). 
(e)Civil Actions against employersSection 5(a) of the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2104(a)) is amended— 
(1)in paragraph (1), by striking 60 days and inserting 90 days; 
(2)in paragraph (1)(A)(ii), by striking and; 
(3)in paragraph (1)(B), by striking the period and inserting ; and;  
(4)in paragraph (1), by inserting after subparagraph (B) the following: 
 
(C)any other consequential damages incurred by the aggrieved employee as a result of the violation of section 3 of this Act.; 
(5)in paragraph (3), by inserting State or after with respect to a; 
(6)in paragraph (4), by adding at the end the following: If the court determines that an employer acted in bad faith in an attempt to evade the requirements of this Act, the court may, in its discretion, award to persons seeking to enforce this Act, treble damages.; and 
(7)in paragraph (5), by inserting , a State, after a representative of employees.  
(f)Posting of employee rightsThe Worker Adjustment and Retraining Notification Act (29 U.S.C. 2101 et seq.) is amended by adding at the end the following: 
 
11.Posting of notice of rights 
(a)DevelopmentNot later than 60 days after the date of enactment of this section, the Secretary of Labor shall develop a notice of employee rights under this Act for posting by employers. 
(b)PostingEach employer shall post in a conspicuous place in places of employment the notice of the rights of employees as developed by the Secretary under subsection (a).. 
(g)Annual reportThe Worker Adjustment and Retraining Notification Act (29 U.S.C. 2101 et seq.), as amended by subsection (d), is further amended by adding at the end the following: 
 
12.Contents of annual reports by the Secretary of Labor 
(a)In generalThe Secretary of Labor shall collect and compile statistics based on the information submitted to the Secretary under subsections (a)(3) and (e) of section 3. 
(b)ReportNot later than 120 days after the date on which each regular session of Congress commences, the Secretary of Labor shall prepare and submit to the President and the appropriate committees of Congress a report on the offshoring of jobs (as defined in section 2(a)(9)). Each such report shall include information concerning— 
(1)the number of jobs affected by offshoring; 
(2)the locations to which work or facilities are being shifted or transferred; 
(3)the reasons why such shifts and transfers are occurring; and 
(4)any other relevant data compiled under subsection (a).. 
 
